OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                KEOL STATION,- •AUSJ-INvsTE-XAS .7,8? H,
             OFFIC»A|PS3fUfS9MeS!5                                      OSTTAGE» pitney bowes

sjv          STATE OF TEXAS
             PENALTY FOR
                                                                  ZIP 78701
             PRIVATE USE                                          02 1W
                                          Q.U.                    0001401623 JUL    08. 2015

7/2/2015                                                COA Case No. 04-14-00498-CR
ELIAS, BENJAMIN                  tr. Ct. No. 427052                            PD-0820-15
On this day, this Court has granted the Appellant's Pro Se motion for an extension
of time in which to file the Petition- for Discretionary Review. The time to file the
petition has been extended to Tuesday,'September 01, 2015.                  NO FURTHER
EXTENSIONS WILL BE ENTERTAINED.               NOTE:      Petition For Discretionary
Review must be filed with The Court of Criminal Appeals.
                                                                  Abel Acosta, Clerk

                               BENJAMIN ELIAS
                               TDC# 819778
                               WILLACY UNIT
                               1695 S. BUFFALO DR.